OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement filed 18 JUN 2020.

Drawings
The drawings are objected to under 37 CFR § 1.83(a) since the drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
The subject matter of claim 2 – purifying device associated with the sealing water tank.
The subject matter of claim 3.
The subject matter of claim 4 – valve.
The subject matter of claim 7.
The drawings are objected to because suitable descriptive and concise text legends should be provided to label the depicted elements of the invention such as the gear 7, pump 14 and motor 5 in Figure 1 for understanding of the drawings (37 CFR 1.84(o)).  Note the tanks 12 and 13 are labeled with text legends such as “Operating water”; the boxes 5, 7, and 14 should also be labeled in the same manner (such as “MOTOR”, “GEAR”, and PUMP” in said boxes, respectively) for improved and rapid understanding of the drawings.  Blank boxes in a drawing Figure, even if including a reference character associated therewith, fail to clearly express what elements are being depicted in said Figure.  Looking to the specification to determine what elements are being depicted by blank boxes in a Figure during a typical search is a time consuming and aggravating diversion, a diversion not required if the drawing Figures comply with 37 CFR 1.84(o).

From MPEP 608.02(IX), in part:  37 CFR 1.84(n) indicates that graphic drawing symbols and other labeled representations may be used for conventional elements where appropriate, subject to approval by the Office. Also, suitable legends may be used, or may be required, in proper cases.  Symbols with unclear meanings should be labeled for clarification.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The substitute abstract is acceptable.
The title of the invention is not descriptive and rather generic.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 1:  all occurrences of “the rotating shaft” lack antecedent basis – change to           --the vertical rotating shaft—to agree with line 6 of the claim.

The use of a confusing variety of terms for the same thing should not be permitted - MPEP 608.01(o).  For example, “the rotating shaft” vs. “the vertical rotating shaft”.
Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b).  Moreover, the drawings of record must comply with 37 CFR 1.83, 1.84.
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
As noted in the Written Opinion, FORM 237 of record, and applicable to the prior art of record in this application, the examiner agrees that:

    PNG
    media_image1.png
    630
    647
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





22 July 2022